

117 HR 2260 IH: To codify the Bill of Rights.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2260IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Stivers introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo codify the Bill of Rights. 
1.Codification of Bill of Rights 
(a)In generalTitle 1, United States Code, is amended by adding at the end the following new chapter:  4Bill of Rights  401. Free exercise of religion; freedom of speech and assembly; right to petition Government. 402. Well regulated militia. 403. Quartering of soldiers. 404. Unreasonable searches and seizures. 405. Due process of law. 406. Rights in criminal prosecutions. 407. Trial by jury. 408. Excessive bail and fines; cruel and unusual punishment. 409. Non-enumerated rights. 410. Rights reserved to States or people.  401.Free exercise of religion; freedom of speech and assembly; right to petition GovernmentNo law shall be enacted in the United States respecting an establishment of religion or prohibiting the free exercise thereof, or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble and to petition the government for a redress of their grievances. 
402.Well regulated militiaA well regulated militia, being necessary to the security of a free state, the right of people to keep and bear arms, shall not be infringed. 403.Quartering of soldiersNo soldier shall, in time of peace, be quartered in any house, without the consent of the owner, nor in time of war, but in a manner to be prescribed by law. 
404.Unreasonable searches and seizuresThe right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated; and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the person or things to be seized. 405.Due process of lawNo person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of a grand jury, except in cases arising in the land or naval forces, or in the militia, when in actual service in time of war or public danger; nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law; nor shall private property be taken for public use, without just compensation. 
406.Rights in criminal prosecutionsIn all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the state and district wherein the crime shall have been committed, which district shall have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the assistance of counsel for his defense. 407.Trial by juryIn suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise reexamined in any court of the United States, than according to the rules of the common law.  
408.Excessive bail and fines; cruel and unusual punishmentExcessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted. 409.Non-enumerated rightsThe enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage others retained by the people. 
410.Rights reserved to States or peopleThe powers not delegated to the United States by the Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to the people.. (b)Clerical amendmentThe table of chapters at the beginning of such title is amended by adding at the end the following: 
 
 
4.Bill of Rights401. 
